Exhibit 10-1

PROMISSORY NOTE

Borrower: Southeast Power Corporation

Account Number: 9660933120

Address: 1684 W Hibiscus Blvd. Melbourne, Fl 32901

Note Number: 00003

Date: December 29, 2009

THE UNDERSIGNED REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES. For value received, the
undersigned, jointly and severally, if more than one, promises to pay to BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation (the “Bank”), or
order, at any of Bank’s offices in the above referenced city (or such other
place or places as may be hereafter designated by Bank), the sum of THREE
MILLION EIGHT HUNDRED TWENTY FIVE THOUSAND 00/100 Dollars ($3,825,000.00), in
immediately available coin or currency of the United States of America.

 

¨ Borrower shall pay a prepayment penalty as set forth in the Addendum attached
hereto.

Interest shall accrue from the date hereof on the unpaid principal balance
outstanding from time to time at the:

 

¨ Fixed Rate of                     % per annum.

 

¨ Variable rate of the Bank’s Prime Rate plus             % per annum to be
adjusted                     % as the Bank’s Prime Rate changes. If checked here
¨, the interest rate will not exceed a(n) ¨ fixed ¨ average maximum rate of
            % or a ¨ floating maximum rate of the greater of             % or
the Bank’s Prime Rate; and the interest rate will not decrease below a fixed
minimum rate of             %. If an average maximum rate is specified, a
determination of any required reimbursement of interest by Bank will be made: ¨
when Note is repaid in full by Borrower ¨ annually beginning on
                    .

 

¨ Fixed rate of             % per annum through                      which
automatically converts on                      to a variable rate equal to the
Bank’s Prime Rate plus             % per annum which shall be adjusted
                     as such Prime Rate changes.

 

x The Adjusted LIBOR rate, as defined in the attached Addendum to the Promissory
Note.

Principal and Interest are payable as follows:

 

¨ Principal (plus any accrued interest not otherwise scheduled herein) is due in
full maturity on.

 

¨ Principal Plus accrued interest is due in full at maturity on
                                                 .

 

¨ Payable in consecutive monthly installments of ¨ Principal ¨ Principal and
interest commencing on                      and continued on the same day of
each calendar period thereafter, in              equal payments of
$            , with one final payment of all remaining principal and accrued
interest due on                     .

 

¨ Choice Line Payment Option: 2% of outstanding balance is payable monthly
commencing on                      and continuing on the same day of each month
thereafter, with on final payment of all remaining principal and accrued
interest due on                     .

 

¨ Accrued interest is payable                      commencing on
                     and continuing on the same day of each calendar period
thereafter, with one final payment of all remaining interest due on
                    .

 

¨ Bank reserves the right in its sole discretion to adjust the fixed payment due
hereunder              on              and continuing on the same date of each
calendar period thereafter, in order to maintain an amortization period of no
more than              months from the date of the initial principal payment due
hereunder. Borrower understands the payment may increase if interest rates
increase.

 

¨ Prior to an event of default, Borrower may borrow, repay, and reborrow
hereunder pursuant to the terms of the Loan Agreement, hereinafter defined.

 

x See Attachment to BB&T Note Dated 12/29/2009 in the amount of $3,825,000.00
for repayment schedule.

 

¨ Borrower hereby authorizes Bank to automatically draft from its demand deposit
or savings account(s) with Bank or other bank, any payment(s) due under this
Note on the date(s) due. Borrower shall provide appropriate account number(s)
for account(s) at Bank or other bank.



The undersigned shall pay to Bank a late fee in the amount of five percent
(5%) of any installment past due for ten (10) or more days. When any installment
payment is past due for ten (10) or more days, subsequent payments shall first
be applied to the past due balance. In addition, the undersigned shall pay to
Bank a returned payment fee if the undersigned or any other obligor hereon makes
any payment at any time by check or other instrument, or by any electronic
means, which is returned to Bank because of nonpayment due to nonsufficient
funds.

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
the interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original



--------------------------------------------------------------------------------

fixed payment amount. However, Bank shall have the right, in its sole
discretion, to lower the fixed payment amount below the original payment amount.

This note (“NOTE”) is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank:

Mortgage(s) granted in favor of Bank as mortgagee:

 

¨ dated                      in the maximum principal amount of
$                     granted by                                          
                                         
                                         
                                                      .

 

¨ Florida documentary stamp tax in the amount of $                     have been
affixed to the Mortgage securing this Promissory Note.

 

¨ Florida documentary stamp tax required by law in the amount of
$                     has been or will be paid directly to the Florida
Department of Revenue. Certificate of Registration No. 56-1074313-19-001.

 

¨  

   This loan is a renewal and increase of    Account # / Note #
                                                  /
                                                 .       Account # / Note #
                                                  /
                                                 .

 

x Florida Documentary Stamp Tax is not required.

Security Agreement(s) granting a security interest to Bank:

 

¨ dated                     , given by                                          
                                                        .

 

¨ Securities Account Pledge and Security Agreement dated                     ,
executed by                     

                                       
                                         
                                         
                                                        .

 

¨  

   Control Agreement(s) dated                     , covering    ¨ Deposit
Account(s)    ¨ Investment Property       ¨ Letter of Credit Rights    ¨
Electronic Chattel Paper

 

¨ Assignment of Certificate of Deposit, Security Agreement, and Power of
Attorney (for Certificated Certificates of Deposit) dated                     ,
executed by                                          
                                         
                                               .

 

¨ Pledge and Security Agreement for Publicly Traded Certificated Securities
dated                     , executed by
                                         
                                                                        .

 

¨ Assignment of Life Insurance Policy as Collateral dated                     ,
executed by                                                  .

 

x Loan Agreement dated     JULY 13 2006                    , executed by
Borrower and ¨ Guarantor(s).

Addendum to Loan Agreement dated 12/29/2009

 

¨                                        
                                         
                                         
                                                          .

                                       
                                         
                                         
                                                          .

The above - described documents executed in connection with this Note are
hereinafter collectively referred to as the “Agreement”.

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder of
collateral for this note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.



The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any one or more of the undersigned, by any affiliate of
the undersigned (as defined in 11 USC Section (101) (2)), or by any guarantor or
surety of this Note (said affiliate, guarantor, or surety are herein called
Obligor); or if any financial statement or other representation made to the Bank
by any of the undersigned or any Obligor shall be found to be materially
incorrect or incomplete; or if any of the undersigned shall fail to furnish
information to the Bank sufficient to verify the identity of the undersigned as
required under the USA Patriot Act; or in the event of a default under any of
the Agreements or any other obligation of any of the undersigned or any Obligor;
or in the event the Bank demands that the undersigned secure or provide
additional security for its obligations under this Note and security deemed
adequate and sufficient by the Bank is not given when demanded; or in the event
one or more of the undersigned or any Obligor shall die, terminate its
existence, allow the appointment of a receiver for any part of its property,
make an assignment for the benefit of creditors, or where a proceeding under
bankruptcy or insolvency laws is initiated by or against any of the undersigned
or any Obligor; or in the event the Bank should otherwise deem itself, its
security interest, or any collateral unsafe or insecure; or should the Bank in
good faith believe that the prospect of payment or other performance is
impaired; or if there is an attachment, execution, or other judicial seizure of
all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon is effectively
stayed; or the termination of any guaranty agreement given in connection with
this Note, then any one of the same shall be a material default hereunder and
this Note and other debts due the Bank by any one or more of undersigned shall
immediately become due and payable at the option of the Bank without notice or
demand of any kind, which are hereby waived. From and after any event of default
hereunder, interest shall accrue on the sum of the principal balance and accrued
interest then outstanding at the variable rate equal to the Bank’s Prime Rate
plus 5% per annum (“Default Rate”) until such principal and interest have been
paid in full, provided that such rate shall not exceed at any time the highest
rate of interest permitted by the laws of the State of Florida; and further
provided that such rate shall also apply after judgement. In addition, upon
default, the Bank may pursue its full legal remedies at law or equity, and the
balance due hereunder may be charged against any obligation of the Bank to any
party including any Obligor. Bank shall not be obligated to accept any check,
money order,



--------------------------------------------------------------------------------

or other payment instrument marked “payment in full” on any disputed amount due
hereunder, and Bank expressly reserves the right to reject all such payment
instruments. Borrower agrees that tender of its check or other payment
instrument so marked will not satisfy or discharge its obligation under this
Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVIDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION, NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS
THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate. The Prime
Rate is one of several rate indexes employed by the Bank when extending credit,
and not necessarily the lowest rate. Any change in the interest rate resulting
from a change in the Bank’s Prime Rate shall become effective as of the opening
of business on the effective date of the change. If this Note is placed with an
attorney for collection, the undersigned agrees to pay, in addition to
principal, interest and late fees, if any, all costs of collection, including
but not limited to reasonable attorneys’ fees. All obligations of the
undersigned and of any Obligor shall bind his heirs, executors, administrators,
successors, and/or assigns. Use of the masculine pronoun herein shall include
the feminine and the neuter, and also the plural. If more than one party shall
execute this Note, the term “undersigned” as used herein shall mean all the
parties signing this Note and each of them, and all such parties shall be
jointly and severally obligated hereunder. Wherever possible, each provision of
this Note shall be interpreted in such a manner to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under such law, such provision shall be ineffective but only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note. All of the undersigned
hereby waive all exemptions and homestead laws as may be permitted by Florida
law. The proceeds of the loan evidenced by this Note may be paid to any one or
more of the undersigned.

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned, or any obligor,
either primarily or contingently, be released by reason of the occurrence of any
such event. The holder hereof, from time to time, shall have the unlimited right
to release any person who might be liable hereon, and such release shall not
affect or discharge the liability of any other person who is or might be liable
hereon. No waivers and modifications shall be Valid unless in writing and signed
by the Bank. The Bank may, at its option, charge any fees for the modification,
renewal, extension, or amendment of any of the terms of the Note permitted by
the laws of the state of Florida. In case of a conflict between the terms of
this Note and the Loan Agreement or Commitment Letter issued in connection
herewith, the priority of controlling terms shall be first this Note, then the
Loan Agreement, and then the Commitment Letter. This Note shall be governed by
and construed in accordance with the laws of Florida.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

PROMISSORY NOTE SIGNATURE PAGE

Borrower: Southeast Power Corporation

Account Number: 9660933120

Note Amount: $3,825,000.00

Note Number: 00003

Date: December 29, 2009

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Agreement, you, the undersigned, have a right to
copy of the real estate appraisal report used in connection with your
application for credit. You must forward your request to the Bank no later than
90 days after the date of this Agreement. In your request letter, please provide
your name, mailing address, appraised property address, the date of this
Agreement, and the account and note numbers shown on the front of this
Agreement.

IN WITNESS WHEREOF, THE UNDERSIGNED, on the day and year first written above,
has caused this instrument to be executed under seal.

 

Witness:     Borrower:     Southeast Power Corporation     (Name of Corporation)

/s/ Barry Forbes

    By:  

/s/ Stephen R Wherry

Print Name: Barry Forbes       Stephen R Wherry, Its Treasurer

 

      Print Name:      



--------------------------------------------------------------------------------

ATTACHMENT TO BB&T NOTE

 

    Account Number: 9660933120     Note Number: 00003                 

This Attachment to BB&T Promissory Note date December 29, 2009 in the amount of
$3,825,000.00 between Branch Banking And Trust Company, as Bank, and Southeast
Power Corporation as Borrower, and is hereby incorporated into and made a part
of such Promissory Note as though fully set forth therein.

I. Repayment terms of this attachment to promissory note are as follows:

Interest Paid in 60 Monthly payments starting on 01/29/2010.

Principal paid in 9 Monthly payments of $55,000.00 starting on 04/29/2010

Principal paid in 12 Monthly payments of $60,000.00 starting on 01/29/2011

Principal paid in 36 Monthly payments of $72,500.00 starting on 01/29/2012

II. Mortgage(s) granted in favor of Bank as beneficiary:

 

¨ dated                      in the maximum principal amount of
$                                         
                                       

granted by                                          
                                         
                                                                   .

 

¨ dated                      in the maximum principal amount of
$                                         
                                       

granted by                                          
                                         
                                                                   .

 

¨ dated                      in the maximum principal amount of
$                                         
                                       

granted by                                          
                                         
                                                                   .

III. Security Agreement(s) conveying a security interest in favor of Bank:

 

¨ dated                      given by                                          
                                         
                                             

                                       
                                         
                                         
                                              .

 

¨ dated                      given by                                          
                                         
                                             

                                       
                                         
                                         
                                              .

 

¨ dated                      given by                                          
                                         
                                             

                                       
                                         
                                         
                                              .

IV. Additional Agreements, Assignments, Pledges or other security instruments:

 

¨                                        
                                         
                                         
                                              
                                         
                                         
                                         
                                            

 

¨                                        
                                         
                                         
                                              
                                         
                                         
                                         
                                            

 

¨                                        
                                         
                                         
                                              
                                         
                                         
                                         
                                            

 

¨                                        
                                         
                                         
                                              
                                         
                                         
                                         
                                            

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this Note to be executed under seal.

 

Witness:     Borrower:     Southeast Power Corporation

/s/ Barry Forbes

    By:  

/s/ Stephen R Wherry

Print Name: Barry Forbes       Stephen R Wherry, Its Treasurer

 

      Print Name:      



--------------------------------------------------------------------------------

ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated December 29, 2009 from Southeast Power Corporation
(“Borrower”) payable to the order of Branch Banking and Trust Company (“Bank”)
in the principal amount of $ 3,825,000.00 (including all renewals, extensions,
modifications and substitutions therefore, the “Note”).

 

I. DEFINITIONS

 

1.1 Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by
adding (i) the One Month LIBOR plus (ii) 2.500 % per annum, which shall be
adjusted monthly on the first day of each LIBOR Interest Period. The Adjusted
LIBOR Rate shall be adjusted for any change in the LIBOR Reserve Percentage so
that Bank shall receive the same yield.

 

1.2 One Month LIBOR means the average rate (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) quoted on Bloomberg Screen BBAM1 or Page 3750
(or such replacement page) of the Telerate Service on the determination date for
deposits in U.S. Dollars offered in the London interbank market for one month,
or if the above method for determining the One Month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined by a
substitute method of determination agreed on by Borrower and Bank; provided, if
such agreement is not reached within a reasonable period of time (in Bank’s sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U.S. Dollar deposits.

 

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

 

1.4 LIBOR Interest Period means a period of one calendar month as may be elected
by the Borrower applicable to any LIBOR Advance which shall begin on first day
of any month notwithstanding the maturity date of this Note; provided, however,
that a LIBOR Interest Period may be less than one calendar month in and only in
the calendar month in which the Note originates or matures.

 

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

 

1.6 Standard Rate means, for any day, a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) equal to the Bank’s announced
Prime Rate minus 0% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.



--------------------------------------------------------------------------------

II. LOAN BEARING ADJUSTED LIBOR RATE

 

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

 

2.2 Adjusted LIBOR Based Rate Protections.

 

  (a) Inability to Determine Rate. In the event that Bank shall have determined,
which determination shall be final, conclusive and binding, that by reason of
circumstances occurring after the date of this Note affecting the London
interbank market, adequate and fair means do not exist for ascertaining the One
Month LIBOR on the basis provided for in this Note, Bank shall give notice (by
telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

 

  (b) Illegality; Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank’s ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination. Thereafter, (x) the obligation of Bank to make any LIBOR Advances
or to convert any portion of the loan to a LIBOR Advance shall be suspended
until such notice shall be withdrawn by Bank, and (y) any request by Borrower
for a LIBOR Advance shall be deemed to be a request for an advance at the
Standard Rate.

 

Witness:     Borrower:     Southeast Power Corporation

/s/ Barry Forbes

    By:  

/s/ Stephen R Wherry

Print Name: Barry Forbes     Stephen R Wherry, Its Treasurer

 

      Print Name:      